In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of three orders of disposition (one order as to each child) of the Family Court, Queens County (Fitzmaurice, J.), all dated May 21, 1991, as placed her under supervision for a period of 12 months and directed that she attend a parenting skills program. The appeals bring up for review (1) a fact-finding order of the Family Court, Queens County (Torres, J.), dated October 19, 1990, which, after a hearing, and upon her default in appearing at the hearing, found that the appellant was guilty of neglect, and (2) an order dated January 2, 1991, which denied the appellant’s motion to vacate her default in appearing at the fact-finding hearing.
Ordered that the dispositional orders are reversed insofar as appealed from, on the law, without costs or disbursements, the mother’s motion to vacate her default in appearing at the fact-finding hearing is granted, the orders dated October 19, 1990, *253and January 2, 1991, are vacated insofar as applicable to her, and the matter is remitted to the Family Court, Queens County, for a new fact-finding hearing with respect to those allegations of the petition which are asserted against the appellant (see, Matter of Commissioner of Social Servs. v Rafael B., 186 AD2d 253 [decided herewith]). Miller, J. P., Copertino, Pizzuto and Santucci, JJ., concur.